     Case 3:20-cv-00920-JLS-KSC Document 3 Filed 08/25/20 PageID.23 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                          SOUTHERN DISTRICT OF CALIFORNIA
 9
10   STEVEN WAYNE BONILLA,                                Case No.: 3:20-CV-0920 JLS (KSC)
     CDCR #J-48500,
11
                                         Plaintiff,       ORDER DISMISSING CIVIL
12                                                        ACTION WITHOUT PREJUDICE
                          vs.
13
14   DANA M. SABRAW, et al.,
15                                   Defendants.
16
17
           Plaintiff Steven Wayne Bonilla, proceeding pro se, and currently incarcerated at San
18
     Quentin State Prison, filed a civil action entitled “Civil Rights Complaint (28 U.S.C.
19
     § 1361).” Compl., ECF No. 1. He alleges the trial court lacked jurisdiction in his criminal
20
     case. Id. Plaintiff has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a),
21
     however, and has not filed a Motion to Proceed In Forma Pauperis (“IFP”) pursuant to 28
22
     U.S.C. § 1915(a).
23
     I.    Failure to Pay Filing Fee or Request IFP Status
24
           All parties instituting any civil action, suit or proceeding in a district court of the
25
     United States, except an application for writ of habeas corpus, must pay a filing fee of
26
     $400. See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
27
     prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
28
                                                      1
                                                                               3:20-cv-00920 JLS (KSC)
      Case 3:20-cv-00920-JLS-KSC Document 3 Filed 08/25/20 PageID.24 Page 2 of 4



 1   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007); Rodriguez v.
 2   Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, the Prison Litigation Reform Act’s
 3   (“PLRA”) amendments to § 1915 require that all prisoners who proceed IFP to pay the
 4   entire fee in “increments” or “installments,” Bruce v. Samuels, 136 S. Ct. 627, 629 (2016);
 5   Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), and regardless of whether their
 6   action is ultimately dismissed. See 28 U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281
 7   F.3d 844, 847 (9th Cir. 2002).
 8         Section 1915(a)(2) requires all persons seeking to proceed without full prepayment
 9   of fees to file an affidavit that includes a statement of all assets possessed and demonstrates
10   an inability to pay. See Escobedo v. Applebees, 787 F.3d 1226, 1234 (9th Cir. 2015). In
11   support of this affidavit, the PLRA also requires prisoners to submit a “certified copy of
12   the trust fund account statement (or institutional equivalent) for . . . the 6-month period
13   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v.
14   King, 398 F.3d 1113, 1119 (9th Cir. 2005). From the certified trust account statement, the
15   Court assesses an initial payment of 20% of (a) the average monthly deposits in the account
16   for the past six months, or (b) the average monthly balance in the account for the past six
17   months, whichever is greater, unless the prisoner has no assets.              See 28 U.S.C.
18   § 1915(b)(1); 28 U.S.C. § 1915(b)(4). The institution having custody of the prisoner then
19   collects subsequent payments, assessed at 20% of the preceding month’s income, in any
20   month in which his account exceeds $10, and forwards those payments to the Court until
21   the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
22         Because Plaintiff has neither paid the filing fee required by 28 U.S.C. § 1914(a) to
23   commence a civil action, nor filed a properly supported Motion to Proceed IFP pursuant to
24   28 U.S.C. § 1915(a), his case cannot yet proceed. See 28 U.S.C. § 1914(a); Andrews, 493
25   F.3d at 1051.
26   ///
27   ///
28   ///
                                                    2
                                                                                3:20-cv-00920 JLS (KSC)
         Case 3:20-cv-00920-JLS-KSC Document 3 Filed 08/25/20 PageID.25 Page 3 of 4



 1   II.      Conclusion and Order
 2            Accordingly, the Court:
 3            (1)   DISMISSES this civil action without prejudice based on Plaintiff’s failure to
 4   pay the $400 civil filing and administrative fee or to submit a Motion to Proceed IFP
 5   pursuant to 28 U.S.C. §§ 1914(a) and 1915(a).
 6            (2)   GRANTS Plaintiff forty-five (45) days leave from the date this Order is filed
 7   to: (a) prepay the entire $400 civil filing and administrative fee in full; or (b) complete and
 8   file a Motion to Proceed IFP which includes a certified copy of his trust account statements
 9   for the 6-month period preceding the filing of his Complaint. See 28 U.S.C. § 1915(a)(2);
10   S.D. Cal. CivLR 3.2(b).
11            (3)   DIRECTS the Clerk of the Court to provide Plaintiff with the Court’s
12   approved form “Motion and Declaration in Support of Motion to Proceed In Forma
13   Pauperis.”1 If Plaintiff fails to either prepay the $400 civil filing fee or fully complete and
14   submit the enclosed Motion to Proceed IFP within 45 days, this action will remain
15   ///
16   ///
17   ///
18   ///
19
20
     1
21     Plaintiff is cautioned that if he chooses to proceed by either prepaying the full $400 civil
     filing fee, or submitting a properly supported Motion to Proceed IFP, his Complaint will
22   be screened before service and may be dismissed sua sponte pursuant to 28 U.S.C.
23   § 1915A(b) and/or 28 U.S.C. § 1915(e)(2)(B), regardless of whether he pays the full $400
     filing fee at once, or is granted IFP status and is obligated to pay the full filing fee in
24   installments. See Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th Cir. 2000) (en banc) (noting
25   that 28 U.S.C. § 1915(e) “not only permits but requires” the court to sua sponte dismiss an
     in forma pauperis complaint that is frivolous, malicious, fails to state a claim, or seeks
26   damages from defendants who are immune); see also Rhodes v. Robinson, 621 F.3d 1002,
27   1004 (9th Cir. 2010) (discussing similar screening required by 28 U.S.C. § 1915A of all
     complaints filed by prisoners “seeking redress from a governmental entity or officer or
28   employee of a governmental entity.”).
                                                    3
                                                                                3:20-cv-00920 JLS (KSC)
     Case 3:20-cv-00920-JLS-KSC Document 3 Filed 08/25/20 PageID.26 Page 4 of 4



 1   dismissed without prejudice based on his failure to satisfy 28 U.S.C. § 1914(a)’s fee
 2   requirement and without further Order of the Court.
 3         IT IS SO ORDERED.
 4   Dated: August 25, 2020
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                4
                                                                        3:20-cv-00920 JLS (KSC)
